Case 6:18;cv-01992-ACC-DC| Document 7 Filed 12/04/18 Page 1 01 2 Page|D 28

RETURN OF SERVICE

UNlTED STATES DiSTRlCT COURT
MlDDLE DlSTR|CT District of F|orida

Case Number: 6:18-CV-1992-ORL-22-DC|

Plaintiff:

PATR|CIA KENNEDY, lNDtV|DUALLY

vs.

Defendant:

CAFE SIESTA MOTEL, LLC and FAWLTY TOWERS, lNC.

                              

For: Phillip Michael Cullen, ill Esq
Phillip Michae| Cul|en, lll

Received by COMPASS lNVEST|GATlONS on the 26th day of November, 2018 at 1: 35 pm to be served on FAWLTY TOWERS, lNC. BY
S VlNG FAUL H GE AS REG|STERED AGENT, 100 E COCOA BEACH CAUSEW Y, COCOA BEACH, FL 32931 l.

z §L"§ ¢Qé /_. ago »c, do hereby affirm that on the Zb/" day of Nd 20_¢_£at t__,f_i_: L&d_.m. executed service by
deliveri g a true copy of the SUMMCNS lN A C|VlL ACT|ON, SFOL|ATlON LETTER FROM PH|L|P MlCHAEL CULLEN, |ll TO FAWLTY
TOWERS, lNC. and COMPLAINT (lNJUNCTlVE REL|EF DEMANDED) in accordance with state statutes in the manner marked below:

( ) lNDlVlDUAL SERVlCE: Served the within-named person., ( ) at the provided address herein ( )
at the alternate address below for the reason detailed in the Comments below.

( ) PUBL|C AGENCY: By serving as of the within-named agency. Served ( ) at the
provided address herein ( ) at the alternate address below for the reason detailed in the Comments below.

( ) SUBSTlTUTE SERVICE: By serving as ( )at the
provided address herein. ( ) at the alternate address below for the reason detailed in the Comments below.

( CORPORATE SERV|CE: By servinq C ii rv5 !/¢ 0 6 cf as /74 "7`.’\/ ¢9 ‘( "'“ ( )at the provided
address herein ( ) at the alternate address below for the reaso'n detailed in the Comments below.

( ) NON SERV|CE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

Age z@‘) Sex@F Race ('“/ Heighteiw/o” Weight 250 Hair 6a Glasses Y@

l certify that l have no interest in the above action, am of legai age and have proper authority in the jurisdiction in which this service was
made. Under penalties of perjury. l declare that | have read the foregoing document and that the facts stated in it are true.

K/é>>,/ /é/

PRo ss sERvER # 2 3
App inted in accordance with State Statutes

 

COMPASS lNVESTIGATlONS
927 S.E. 1st Street

pompano Beach, FL 33060
(954) 527-5722

Our Job Serial Number: 2018011471
Ref: 9882A Phi|lip Cullen

Copyright 9 1992~2018 Database Services. lnc. ~ Process Server‘s Tooibox V8.0i

Case 6:18-0 43 9

99 C -DC| Document7 Filed12/O4/18 Page2of2Page|D
Qase 6:18-cv- Cl

1 -A 2
992 CC- §Document 2 Filed 11/21/18 Page 1 of 2 PagelD 12 §-!
g ,

§

7/'

~Q

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

for the
Middle District of Florida

PATRICIA KENNEDY, Individually, )

Plai"fif£ § civil Action No.
l § 0'.\3-¢1/~101@/2¢ 021»22~1>€1?
CAPE SlESTA MOTEL, LLC, and FAWLTY )
TOWERS, lNC.,

Defendant.

SUMMONS IN A CIVIL ACTION § :§?
'1`0: §§§§ §

 

FAWLTY TOWERS, INC., c/o Paul Hodge, Registered Agent:
100 EAST COCOA BEACl-l CAUSEWAY
COCOA BEACH, FL 32931

 

A lawsuit has been filed against you.
Within 21 days after service of this summons on you (not counting the day you received

it) - or 60 days il` you are the United States or a` United States agency, or an officer or employee
of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) _ you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil l’rocedure. 'l`he answer or motion must be served on the plaintiff or plaintifi"s attorney,
whose name and address are:

PHILlP MlCHAEL CULLEN, 111, Esq.

621 SOUTH FEDERAL HlGHWAY, SUITE 4

FORT LAUDERDALE, FLORlDA 33301 '"

(954) 462-0600 ".~;;_`»'~_~

if you fail to respond, judgment by default will be enj:§r_e_d against\y`o_
demanded m the complaint You also must file your answer brin ¢

Date: Hl?_\\ \lg/

   

 

